Exhibit 10.3


MODIFICATION TO
PROMISSORY NOTE
(Line of Credit Note)
AND LOAN AGREEMENT



Original Principal Amount: $7,000,000.00
Date of Note: _______, 2009
Date of Modification: ___________

This Modification to Promissory Note (Line of Credit Note) and Loan Agreement
(this “Modification”) serves to amend and modify that certain Promissory Note
(Line of Credit Note) dated July __, 2009 in the principal sum of Seven Million
and 00/100 Dollars ($7,000,000.00), [if note has been previously amended, insert
the following with respect to each such previous amendment: as modified by that
certain Modification Agreement dated___________ (the “First [or “Second,” etc.]
Modification”), pursuant to which the face amount of the Note was increased to
______________ ($____________)] (the “Note”) and that certain Loan Agreement
dated July __, 2009 [if previously modified, recite, e.g., “as modified by the
First Modification, the Second Modification, etc. as applicable] (the “Loan
Agreement”), each executed by Premier Power Renewable Energy, Inc., a Delaware
corporation ("Borrower") in favor of Umpqua Bank, an Oregon corporation
("Bank").


NOW THEREFORE, in consideration for the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
adequacy of which is hereby acknowledged, Borrower and Bank hereby agree as
follows:


1.           Modification of Loan Agreement.  The Loan Agreement is hereby
supplemented, amended and modified to incorporate the following, which shall
supersede and prevail over any presently existing and conflicting provisions
thereof:


INCREASE MAXIMUM LINE AMOUNT:  The Maximum Line Amount is hereby increased to
________________________ ($___________).


2.           Modification of Note.  The Note is hereby supplemented, amended and
modified to incorporate the following, which shall supersede and prevail over
any presently existing and conflicting provisions thereof.


INCREASE NOTE AMOUNT: The face amount of the Note is hereby increased to
____________________ ($______________).


3.           Reaffirmation of Obligations.  Borrower hereby expressly
acknowledges and reaffirms the existence, validity and enforceability of
Borrower’s obligations under the Note, as modified by this Modification (the
“Modified Note”), the Loan Agreement, as modified by this Modification (the
“Modified Loan Agreement”), the Security Agreement dated July __, 2009 the
(“Security Agreement”), and each of the Loan Documents (as defined in the Loan
Agreement).  Except as specifically modified by this agreement, the Note, the
Loan Agreement, the Security Agreement and each of the Loan Documents shall
remain unmodified and in full force and effect.


Modification to Promissory Note (Line of Credit Note)
 
1

--------------------------------------------------------------------------------

 

4.           Attorneys' Fees.  In the event of any dispute or litigation
concerning the enforcement, validity or interpretation of this Modification, or
any other Loan Document, the losing party shall pay all costs, charges and
expenses (including reasonable attorneys' fees, expert witness fees and
consultant fees, and all expenses related thereto) incurred by the prevailing
party, regardless of whether any action or proceeding is initiated relative to
such dispute and regardless of whether any such litigation is prosecuted to
judgment. Borrower agrees to pay upon demand all of Bank’s costs and expenses,
including attorneys' fees and Bank's legal expenses, including expert witness
and consultant fees, incurred in connection with the enforcement of the
Note.  Bank may pay someone else to help enforce the Loan Documents, and
Borrower shall pay the costs and expenses of such enforcement.  Costs and
expenses include Bank's attorneys' fees and legal expenses whether or not there
is a lawsuit, including attorneys' fees and legal expenses for bankruptcy
proceedings (and including efforts to modify or vacate any automatic stay or
injunction), appeals, and any anticipated post-judgment collection
services.  Borrower also shall pay all court costs and such additional fees as
may be directed by the court.  Borrower will pay to Bank all such costs and
expenses referenced to in this paragraph on demand, together with interest
thereon from the date of the demand at the Default Rate until paid.


5.           Governing Law.  Borrower and Bank agree that this Modification
shall be governed by and construed in accordance with the internal laws of the
State of California without giving effect to any conflicts of law rules of such
state.


6.           Joint and Several Liability.  The liability under this
Modification, the Modified Note and the Modified Loan Agreement, of each of the
individuals comprising Borrower, shall be joint and several.  Without in any way
limiting the foregoing, a separate action or actions may be brought and
prosecuted against one of such individuals, whether or not an action or actions
also is brought against the other such individual and whether or not the other
such individual is joined in the initial action or actions.


7.           Severability.  Every provision of this Modification is intended to
be severable.  In the event any term or provision hereof is declared to be
illegal or invalid for any reason whatsoever by a court of competent
jurisdiction, such illegality or invalidity shall not affect the balance of the
terms and provisions hereof, which terms and provisions shall remain binding and
enforceable.


8.           Modifications.  This Modification and each provision contained
herein may be waived, terminated, amended, modified or supplemented only by
means of an instrument in writing signed by Bank and Borrower.


9.           No Waiver; Remedies.  No failure on the part of Bank to exercise
and no delay in exercising any right or remedy will operate as a waiver; nor
will Bank be estopped to exercise any right or remedy at any future time because
of any failure or delay; nor will any single or partial exercise of any right or
remedy preclude any other or further exercise or the exercise of any other right
or remedy. The remedies provided are cumulative and not exclusive of any
remedies provided by law.


10.         Entire Agreement. This Modification and the Loan Documents contain
or expressly incorporate by reference the entire agreement between Bank and
Borrower with respect to the covered matters and supersede all prior
negotiations.


Signatures appear on following page


Modification to Promissory Note (Line of Credit Note)
 
2

--------------------------------------------------------------------------------

 
 
In witness whereof, the undersigned have caused this Modification to Promissory
Note (Line of Credit Note) and Loan Agreement to be executed effective as of
_________________ [date].


BORROWER:
PREMIER POWER RENEWABLE ENERGY, INC.,
 
a Delaware corporation
     
By:
     
Dean Marks
   
President and Chief Executive Officer
   
BANK:
UMPQUA BANK, an Oregon corporation
     
By:
     
George Diesch
   
Vice President



Modification to Promissory Note (Line of Credit Note)
 
3

--------------------------------------------------------------------------------

 